
	
		I
		112th CONGRESS
		1st Session
		H. R. 3362
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mrs. Schmidt (for
			 herself, Mr. Coble, and
			 Mr. Bucshon) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To limit the manner in which Amtrak is authorized to
		  provide food and beverage service.
	
	
		1.Short titleThis Act may be cited as the
			 Amtrak Food and Beverage Service
			 Savings Act.
		2.Amtrak food and
			 beverage service
			(a)AuthoritySection 24305(c)(4) of title 49, United
			 States Code, is amended by striking only if revenues from the services
			 each year at least equal the cost of providing the services and
			 inserting only as provided in subsection (g).
			(b)ProceduresSection 24305 of title 49, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(g)Food and
				beverage service
						(1)In
				generalExcept as provided in
				paragraph (6), food and beverage service may be provided on Amtrak trains only
				by a bidder selected by the Federal Railroad Administration under paragraph
				(5). The Federal Railroad Administration may consult with and obtain assistance
				from the General Services Administration in carrying out this
				subsection.
						(2)Requests for
				proposalsNot later than 60
				days after the date of enactment of this subsection, the Federal Railroad
				Administration shall issue separate requests for proposals for provision of
				food and beverage service on Amtrak trains on—
							(A)the Northeast
				Corridor;
							(B)other long-haul routes; and
							(C)State-run
				routes.
							(3)Deadlines
							(A)Submittal of
				bidsBids for the provision of food and beverage service on
				Amtrak trains pursuant to the requests for proposals issued under paragraph (2)
				shall be submitted to the Federal Railroad Administration not later than 60
				days after the issuance of the relevant request for proposals.
							(B)Selection of
				winning bidsThe Federal
				Railroad Administration shall select winning bidders pursuant to paragraph (5)
				not later than 90 days after the issuance of the relevant request for
				proposals.
							(4)Amtrak
				participationAmtrak may participate in the bidding pursuant to a
				request for proposals issued under paragraph (2).
						(5)Selection of
				providersThe Federal
				Railroad Administration shall select for the provision of food and beverage
				service on Amtrak trains the qualified bidder responding to the request for
				proposals issued under paragraph (2) whose bid would result in the lowest cost,
				or the greatest source of revenue, to Amtrak.
						(6)ExemptionIf no qualified bidder responds to the
				request for proposals issued under paragraph (2), Amtrak, after transmitting to
				the Federal Railroad Administration and the Congress an explanation of the
				reasons for the need of an exemption, may request from the Federal Railroad
				Administration, and the Federal Railroad Administration may grant, an exemption
				from the limitations under this subsection.
						(7)Subsidy for net
				lossThe Federal Railroad
				Administration shall provide directly to the entity providing food and beverage
				service on Amtrak trains any portion of appropriations for Amtrak necessary to
				cover a net loss resulting from the provision of such service, but only to the
				extent that such net loss was anticipated in the bid
				selected.
						.
			
